DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowan et al. (US 2012/0209111 A1).
With regard to claim 1, Cowan discloses an autoinjector device (Fig. 64), comprising: a housing (30) configured to internally receive a liquid product container (1140), wherein the housing comprises: electrodes (302 and 304) ([0246]) arranged around the liquid product container (the term around can be defined as near the product container) when the liquid container is received in the housing (Fig. 64); and electrical contacts (the wires/cables extending from electrodes 302 and 304) accessible from the exterior of the autoinjector device, wherein the electrical contacts are configured to be in electrical communication with the electrodes when the liquid product container is received in the housing and receive an applied voltage for detecting leak in the liquid product container ([0246]). 
With regard to claim 3, Cown disclose further comprising an actuator device (50) configured to dispense a liquid product contained within the liquid product container. 
With regard to claim 18, Cowan discloses a method of leak testing an autoinjector device comprising: a medication liquid product container (1140), a housing (30) that receives the medication liquid product container, the housing comprising electrodes (302/304) arranged around the medication liquid product container and electrical contacts (the wires/cables extending from electrodes 203 and 304) configured to be in electrical communication with the electrodes, the method comprising: applying a voltage to a first contact of the electrical contacts and measuring the current at a second electrical contacts ([0246]); and detecting a leak in the medication liquid product container of the autoinjector device based on the measured electrical current ([0246]). 
With regard to claim 19, Cowan discloses wherein the medication liquid product container is a syringe or cartridge (see Fig. 64, element 1140) and the medication liquid product container is pre-filled and packed with a liquid product ([0151]).
Allowable Subject Matter
Claims 2, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783